Title: To Thomas Jefferson from Jeremiah Morrow, 7 November 1807
From: Morrow, Jeremiah
To: Jefferson, Thomas


                        
                            Sir
                            
                            Novr. 7th. 1807
                        
                        Presuming that the appointment of register to the land office at cincinnati would shortly be made, I have
                            taken the liberty of giving an opinion as to the most suitable amongst the persons who have applyed for the office. Daniel
                            Symmes William Ludlow & Aaron Gofourth are considered as best qualified, should either of them be appointed I
                            believe the duties of the office Would be well discharged, the gentlemen possess nearly equal merit, any considerations
                            which induce a preferance are in favour of Mr Symmes
                        I have understood that Doctr Stall of cincinnati has been recommed for the officce of Surveyor of the port at
                            that place I think it my duty to state that Doctr Stall is almost universally considered as anti-republican in his
                            politics I am credibly informed and veryly believe That he has on sundry occasions of late expressed himself in an
                            unwarrantable & unguarded manner respecting the proceeding against Col. Burr, among others the following “Col Burr
                            cannot have an impartial trial Mr Jefferson has determined and has said that he shall be hanged whether on a trial he
                            should be acquited or not” If the nomination be not already made, and if it could be postponed for a few days I think a
                            person can be recommended better qualified, clear of the exceptions taken to Doctr Stall and of course more acceptable to
                            the people—
                        I have the honnor to be your Obt Sevt
                        
                            Jeremiah Morrow
                            
                        
                        
                    